The opinion of the Court was drawn up by
Davis, J.
The condition of the recognizance required in case of an appeal from the judgment of a justice of the peace, was, by the statute of 1821, to pay all intervening damages and costs; by the statute of 1841, to pay the costs only.
The recognizance in this case, was taken under the statute of 1841; and the condition was “to pay all intervening damages and costs.” This, not being such a recognizance as the statute required, was void. The magistrate had no right to require it; as it was void, it furnished no security to the ad*307verse party; and the appeal was improperly allowed. French v. Snell, 37 Maine, 100. The exceptions are sustained; the verdict must be set aside, and the appeal dismissed.
Tenney, O. J., Hathaway, Cutting, and May, J. J., concurred.